Citation Nr: 0812842	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  02-10 706A	)	DATE
	)
	)


THE ISSUE

Whether the August 2, 2002, decision of the Board of 
Veterans' Appeals, which declined to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, should be revised or reversed on the grounds of 
clear and unmistakable error.

(The veteran, the moving party herein, has also filed claims 
to reverse or revise, on the basis of CUE, regional office 
rating decisions dated November 3, 1954, and February 10, 
1994, which denied service connection for bilateral hearing 
loss.  Those claims are the subjects of a separate Board 
decision.)


REPRESENTATION

Moving party represented by:  Brent A. Campbell, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


FINDINGS OF FACT

1.  The veteran in this case, now the moving party, served on 
active duty from September 1942 to August 1946.

2.  On January 24, 2003, the veteran filed a motion for 
revision, on the basis of clear and unmistakable error, of 
the August 2, 2002, decision of the Board which declined to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.

3.  The August 2, 2002, Board decision which is the subject 
of the currently pending motion was vacated in September 2003 
by order of the United States Court of Appeals for Veterans 
Claims (Court).


CONCLUSION OF LAW

In the absence of a now-existing final Board decision of the 
Board dated August 2, 2002, in this matter, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of that decision based on clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400.

In January 2003, the moving party filed his motion attempting 
to challenge the Board's August 2, 2002, decision on the 
basis of CUE.  That decision had declined to reopen his claim 
of entitlement to service connection for bilateral hearing 
loss

However, the record reflects that, after the issuance of the 
subject decision in August 2002, the veteran appealed it to 
the U.S. Court of Appeals for Veterans Claims.  In September 
2003, pursuant to a Joint Motion for Remand, the Court 
vacated the Board's decision and remanded the matter to the 
Board.  (In order to protect the veteran's privacy, a 
citation to that Court order is not set out herein.) 

Because the Court vacated the Board's August 2, 2002, 
decision, it no longer exists, and thus there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error, pursuant to the veteran's motion.  
Accordingly, the Board does not have jurisdiction to review 
the motion, and it must therefore be dismissed, pursuant to 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1404.


ORDER

The motion is dismissed.



__________________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



